 In the Matter of CASTEEL DISTRIBUTING COMPANY, ET AL., EMPLOYERandUNITED LIQUOR SALESMEN'S ASSOCIATION OF SPRINGFIELD,ILLINOIS, PETITIONERCase No. 13-B-4361.-Decided February 11, 1948Golan and Golan, by Mr. Chester F. McNamara,of Chicago, Ill., forTick.Mr. Norman P. Jones,of Springfield, Ill., for the other Employers.Messrs. Lee EnsellandJ.D. Picco,of Springfield, Ill., for thePetitioner.Mr. S. G. Lippman,of Chicago, Ill., for the Intervenor.DECISIONDIRECTION OF ELECTIONSANDORDERUpon a petition duly filed, hearing in this case was held at Spring-field, Illinois, on August 19, 1947, before Robert Ackerberg, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing, PaulTick Liquor Co., Inc., herein called Tick, appearing specially, movedto dismiss the proceeding as to itself on the ground that no questionexists concerning the representation of its employees.For reasonsstated in Section IV,infra,the motion is hereby granted.At thehearing, the Intervenor moved to dismiss the petition on the groundthat the several Employers do not come within the jurisdiction ofthe Board inasmuch as they are not engaged in commerce within themeaning of the Act.For reasons set forth in SectionI, infra,the mo-tion is hereby denied.Upon the entire record in the case, the Board makes the following :1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members[Houston,Reynolds, andGray].76 N. L. R. B, No 23.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSCasteel Distributing Company is an Illinois corporation engagedin the general business of wholesale liquor distribution in and aroundSpringfield, Illinois.In the last 9 months, liquors and related prod-ucts valued in excess of $100,000 were shipped to Springfield fromplaces outside Illinois.Illinois Tobacco Company is an Illinois corporation, engaged inthe general business of wholesale liquor distribution in and aroundSpringfield, Illinois.In the last 9 months, liquors and related prod-ucts valued in excess of $1,000,000 were shipped to Springfield fromplaces outside Illinois.-Central Illinois Distributing Company is an Illinois corporationengaged in the general business of wholesale liquor distribution in andaround Springfield, Illinois.During the last 9 months, liquor andrelated products valued in excess of $500,000 were shipped to Spring-field from places outside Illinois.George A. Mueller & Company is an Illinois corporation engagedin the general business of wholesale liquor distribution in and aroundSpringfield, Illinois.During the last 9 months, liquor and relatedproducts valued in excess of $500,000 were shipped to Springfield fromplaces outside Illinois.W. F. McHenry and Arthur I. Roufa, d. b. a. W. F. McHenry &Company, are a partnership engaged in the general business of whole-sale liquor distribution in and around Springfield, Illinois.Duringthe last.9 months, liquor and related products valued in excess of$300,000 were shipped to Springfield from places outside Illinois.John Egizii, d. b. a. E. & F. Distributing Company, is an individualpartnership engaged in the general business of wholesale liquor dis-tribution in and around Springfield, Illinois.During the last 9months, liquor and related products valued in excess of $100,000 wereshipped to Springfield from places outside Illinois.Van Pickerill & Sons is a partnership engaged in the general busi-iiess of wholesale liquor distribution in and around Springfield, Illi-nois.During the last 9 months, liquor and related products valuedin excess of $100,000 were shipped to Springfield from places outsideIllinois.Paul Tick Liquor Company, Inc., herein called Tick, is an Illinoiscorporation engaged in the general business of wholesale liquor dis-tribution in and around Springfield, Illinois.During the last yearliquor and related products valued in excess of $1,000,000 were shippedto Springfield from places outside Illinois. CASTEEL DISTRIBUTING COMPANY155Each of the Employers, with the exception of Tick, admits and wefind that it is engaged in commerce within the meaning of the Act.Contrary to the contention of Tick, we find that it is engaged incommerce within the meaning of the Act.'H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent employ-ees of the Employers.Distillery, Rectifying and Wine Workers' International Union ofAmerica, Local 103, herein called the Intervenor, is a labor organizationaffiliated with the American Federation of Labor, claiming to representemployees of the Employers.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Employers have severally refused to recognize the Petitioneras the exclusive bargaining representative for certain of their em-ployees because of conflicting claims to representation on the part ofPetitioner and the Intervenor covering the same group, of employees.At various times between June and October 1946, all the Employersherein individually signed agreements with the Intervenor, whichagreements provided for the recognition of the Intervenor as the solebargaining agent for all salesmen of the Employers; for the employ-ment only of salesmen who were members in good standing of the In-tervenor; for the formation of a committee representing the Employ-ers to meet with a committee representing the Intervenor to negotiatewages, hours, and conditions of employment; and for the check-off ofunion initiation fees and dues.These agreements contained no expira-tion date and made no provision for wages, hours, or other conditionsof employment, leaving such matters to future negotiation.The In-tervenor contends that these recognition agreements constitute a bar toa present determination of representatives. Inasmuch as these agree-ments failed to embody substantive terms concerning conditions of em-ployment, they do not constitute a bar to a present determination ofrepresentatives.3We find that questions affecting commerce exist concerning the rep-resentation of employees of all Employers, except Tick,4 within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.3Matter of Taylor's Oak Ridge Corporation,74 N. L R B 930.3Matter of Peoria Wholesale Liquor Distributors Association,et al.,74 N. L. R. B. 208.!For reasons stated in Section IV,infra,we find that no question concerning representa-tion exists respecting Tick's employees. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe Petitioner and all the Employers except Tick desire a multiple-employer unit consisting of all salesmen of the Employers. The Inter-venor and Tick contend that single employer units are appropriate.The Petitioner and the other Employers agreed at the hearing that ifthe Board should hold a multiple-employer unit inappropriate, theywould consent to elections directed in single employer units.The Employers are competitors in liquor distribution and sale inand about Springfield.They have neither expressly nor impliedlydelegated to any association, committee or other joint body, the author-ity to bargain collectively on their behalf with respect to their em-ployees.The Employers' committee provided for in the recognitionagreement entered into by the Employers and the Intervenor, appearsnever to have functioned.We are, therefore, unable to find that theseveral Employers together constitute a single employer within themeaning of Section 2 (2) of the Act, and accordingly we must holdthat a unit consisting of the employees of the several Employers is notappropriate for the purpose of collective bargaining.5The liquor salesmen of the eight Employers sell liquor in variousterritories in the region in and about Springfield, Illinois.Their cus-tomers are retail outlets or taverns and their hours of work are tailoredto suit the convenience of their customers.They work a 5-day weekfor the most part, but their method of compensation varies fromemployer to employer.The operations of the several companies areseparate and distinct.We believe that salesmen of each of the singleEmployers named may properly constitute an appropriate unit.With respect to Tick, however, the Petitioner conceded at the hear-ing that it had obtained no applications for membership among thesalesmen of that Employer.Under these circumstances, we shalldismiss the petition so far as it concerns salesmen employed by Tick.We find that all liquor salesmen of Casteel Distributing Company,Central Illinois Distributing Co., John Egizii, d. b. a. E. & F. Dis-tributing Company, Illinois Tobacco Company, E. F. McHenry andArthur I. Rouf a, d. b. a. W. F. Mc}Ienry & Company, Geo. A. Mueller& Co., and Van Pickerill & Sons, all of Springfield, Illinois, respec-tively, excluding supervisors, constitute separate units appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.,SeeMatter of The NewYork AssociationofWholesalersof Ladies'&Children'sHats,Inc., et al.,53 N. L. R. B. 38;Matter of Northern Coal andWoodCompany,55 N. L. R. B.764. CASTEEL DISTRIBUTING COMPANY157DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Casteel Distributing Company,Central Illinois Distributing Co., John Egizii, d. b. a. E. & F. Dis-tributing Company, Illinois Tobacco Company, W. F. McHenry andArthur I. Roufa, d. b. a. W. F. McHenry & Company, Geo. A. Mueller& Co., and Van Pickerill & Sons, Springfield, Illinois, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the respective units found appropriate in Section IV, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid o$, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, and also excluding employees on strike who arenot entitled to reinstatement, to determine in each unit whether ornot they desire to be represented by United Liquor Salesmen's Asso-ciation of Springfield, Illinois, for the purpose of collective bargaining.ORDERIt is hereby ordered that the petition for investigation and cer-tification of representatives of employees of Casteel Distributing Com-pany, Central Illinois Distributing Co., John Egizii, d. b. a. E. & F.Distributing Company, Illinois Tobacco Company, W. F. McHenryand Arthur I. Rouf a, d. b. a. McHenry & Company, Geo. A. Mueller& Co., Van Pickerill & Sons, and Paul Tick Liquor Company, Inc., allof Springfield, Illinois, filed by Liquor Salesmen's Association ofSpringfield, Illinois, be and it hereby is, dismissed without- prejudice,insofar only as it relates to employees of Paul Tick Liquor Company,Inc.Having failed to achieve compliance,or to initiate steps for compliance, with the filingrequirements of Section 9 (f), (g), and (h) of the Act, the Intervenor will not beaccorded a place onthe ballot.